


























ASSET PURCHASE AGREEMENT




Between




EFH GROUP, INC.,
a Colorado corporation




and




EFH GROUP, INC.,
a Wyoming corporation




November 25, 2014








1










TABLE OF CONTENTS




Article I   Interpretation

4

1.1  Definitions

4

1.2  Interpretation Not Affected by Headings, Etc.

 8

1.3  Number, Gender, Etc.

 8

1.4  Date For Any Action

8

1.5  Currency

 8

1.6  Incorporation of Schedules

8




Article II   Purchase and Sale

9

2.1 Purchase of the Purchased Assets

 9




Article III   Purchase Price and Payments of the Purchase Price.

 9

3.1  Purchase Price

 9

3.2  Taxes

9

3.3  Tax Reporting

10

3.4  Promise to Pay

10




Article IV Representations, Warranties and Covenants of Seller

 10

4.1 Representations, Warranties and Covenants of Seller.

 10




Article V Representations and Warranties of Purchaser

14

5.1 Representations and Warranties of Purchaser

 14




Article VI Conditions of Closing

19

6.1  Conditions for the Benefit of Purchaser

 19

6.2  Conditions for the Benefit of Seller

21




Article VII Closing

22

7.1  Date, Time and Place of Closing

22

7.2  Closing Procedures

23




Article VIII  Covenants of Parties

23



8.1  Spin-off

22

8.2  Secured Promissory Note

24

8.3  Amendment to Articles of Incorporation

24

8.4  Reverse Stock Split

24

8.5  Issuer Company-Related Action Notification

24

8.6  Regulatory Filings

24

8.7 Valuation Opinion

24

8.8  Call Options

24

8.9  Private Placement

25

8.10  Board of Directors and Officers of Purchaser

25

8.11  Operation of Business

25





2










8.12 Consummation of Transactions

25




Article IX Dispute Resolution

25

9.1  Arbitration

25

9.2  Unanimous Selection of Arbitrator

 26

9.3  Single Arbitrator Not Selected

 26

9.4  Arbitration Board

 27




Article X Termination

 27

10.1  Termination

27

10.2  Effect of Termination

28

10.3  Breakup Fee

28




Article XI Indemnification.

 28

11.1  Indemnification in Favor of Purchaser

28

11.2  Indemnification in Favor of Seller

 29

11.3  Time/Liability Limitations

29

11.4  Indemnification Proceedings - Third Party Claims

30

11.5  Rights Supplemental

 32

11.6  Third Parties

 32




Article XII General

33

12.1  Notices to Parties

 33

12.2  Time of the Essence

34

12.3  Expenses

34

12.4  Confidentiality

34

12.5  Amendments

34

12.6  Waiver

34

12.7  Entire Agreement

 35

12.8  Successors and Assigns

 35

12.9  Severability

35

12.10  Governing Law

35

12.11  Further Assurances

 36

12.12  Counterparts

36








3










ASSET PURCHASE AGREEMENT




THIS AGREEMENT is made the 25th day of November 2014 (“Effective Date”), by and
between EFH Group, Inc., a Colorado corporation formerly known as
Twentyfour/seven Ventures, Inc. (“Purchaser”), and EFH Group, Inc., a Wyoming
corporation (“Seller”).


WHEREAS:




1.

Seller is the owner of the trademarks, goodwill, domain names, rights,
securities, software and other assets described in Schedule A (aggregately the
“Purchased Assets”);




2.

Purchaser wishes to purchase the Purchased Assets on and as of the Closing Date
on the terms and conditions of this Agreement; and




3.

Seller wishes to sell, assign and transfer the Purchased Assets on and as of the
Closing Date on the terms and conditions of this Agreement.




NOW THEREFORE in consideration of the recitals, which are incorporated herein by
reference and the respective covenants provided in this Agreement and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:







ARTICLE I

INTERPRETATION




1.1

Definitions


As used in this Agreement, the following terms have the following meanings:




 “Affiliate” means, with respect to any Person, any other Person that directly
or indirectly controls, is controlled by, or is under common control with that
other Person. For purposes of this definition, a Person “controls” another
Person if that Person directly or indirectly possesses the power to direct or
cause the direction of the management and policies of that other Person, whether
through ownership of securities, by contract or otherwise and “controlled by”
and “under common control with” have similar meanings.




“Agreement” means this asset purchase agreement and all schedules and
instruments in amendment or confirmation of it; “hereof”, “hereto” and
“hereunder” and similar expressions mean and refer to this Agreement and not to
any particular Article, Section or other subdivision;  





4













“Article”, “Section” or other subdivision of this Agreement followed by a number
means and refers to the specified Article, Section or other subdivision of this
Agreement.




“Ancillary Agreements” means the Trademark Assignment Agreement, the Spin-Off
Note, a bill of sale and all other agreements, letter agreements, certificates
and other instruments to be entered into and delivered pursuant to or in
connection with this Agreement.




“Approvals” means all necessary approvals, permits, sanctions, rulings, orders
or consents from any Governmental Authority, lender or other third party with
respect to the transactions contemplated by this Agreement and the Ancillary
Agreements.




“Authorization” means, with respect to any Person, as defined herein, any
consents, decrees, exemptions, certifications, orders, permits, approvals,
waivers, licenses or similar authorizations of any Governmental Authority having
jurisdiction over the Person.




“Business Day” means a day, other than a Saturday, Sunday or statutory holiday,
when banks are generally open in the city of New York City, New York and Denver,
Colorado, for the transaction of banking business.




“Contracts” means any agreement, indenture, mortgage, contract, lease, deed of
trust, license, option, instrument, collective agreement, accepted purchase
order or other commitment, whether written or oral, entered into or having a
binding effect or being in force.




“Closing” means the completion of the transaction of purchase and sale of the
Purchased Assets and execution and delivery of the Ancillary Agreements
contemplated in this Agreement.




“Closing Date” means the date upon which the Closing occurs, as agreed upon by
the Parties.




“Damages” has the meaning ascribed to such term in Section 11.1.




“Governmental Authority” means any foreign, national, provincial, local or state
government, any political subdivision or any governmental, judicial, public or
statutory instrumentality, court, tribunal, agency (including those pertaining
to health, safety or the environment), authority, body or entity, or other
regulatory bureau, authority, body or entity having legal jurisdiction over the
property, activity or Person in question.




“Indemnified Party” has the meaning ascribed to such term in Section 11.4(a).





5













“Indemnifying Party” has the meaning ascribed to such term in Section 11.4(a).




“IP Lawyer” has the meaning ascribed to such term in Section 9.2.




“Knowledge” of any Person means all information or facts actually known to the
officers of such Person and information or facts which should be or ought
reasonably to have been known to such officers through the performance of such
officers' normal duties and responsibilities as officers of such Person.




“Laws” means any and all applicable laws in effect as of the date hereof,
including all statutes, ordinances, decrees, regulations, municipal by-laws,
judicial or arbitral or administrative or ministerial or departmental or
regulatory judgments, orders, decisions, ruling or awards, and general
principles of common and civil law and equity, legally binding on the Person
referred to in the context in which the word is used.




“Letter of Intent” means the non-binding Letter of Intent between Seller and
Purchaser dated August 8, 2014.




“Lien” means, with respect to any property, assets, claims or rights, any
encumbrance or title defect of whatever kind or nature, regardless of form,
whether or not registered or registerable and whether or not consensual or
arising by law (statutory or otherwise), including any mortgage, lien, charge,
pledge or security interest, whether fixed or floating, or any assignment,
lease, license, option, right of pre-emption, privilege, encumbrance, easement,
servitude, right of way, restrictive covenant, right of use or any other right
or claim of any kind or nature whatever which affects ownership or possession
of, or title to, or any interest in, or the right to use or occupy such
property, assets, claims or rights but excludes any restrictions at law.




“Litigation” has the meaning ascribed to such term in Section 4.1(o).




“Material Adverse Effect” or “Material Adverse Change” means any effect or
change, respectively, that is or, as far as can reasonably be determined, is
likely to be materially adverse on (i) with respect to Seller, the Purchased
Assets, (ii) with respect to Purchaser, the business, assets, properties,
liabilities, financial condition or results of operations of Purchaser and its
subsidiaries, taken as a whole (other than, in the case of clauses (i) and (ii)
above, any such effect or change that directly results from general changes in
United States or global economic conditions or from general changes in the
industry in which the applicable Party’s business operates), and (iii) with
respect to any Party, the ability of such Party to consummate the transactions
contemplated by this Agreement or to timely perform any of its obligations under
this Agreement.





6













“Misrepresentation” means (i) an untrue statement of material fact, or (ii) an
omission to state a material fact that is required to be stated or that is
necessary to make a statement not misleading in light of the circumstances in
which it was made.




“Parties” means collectively Seller and Purchaser, and “Party” means Seller or
Purchaser individually.




“Person” means any individual, partnership, firm, trust, body corporate,
government, governmental body, agency or instrumentality, unincorporated body of
persons or association.




“Private Placement” means the $5.0 million financing through the sale of equity
securities of Purchaser through the efforts of Purchaser, with the assistance of
Seller and any private placement agent, contemplated by the Letter of Intent.




“Purchase Price” has the meaning ascribed to such term in Section 3.1.




“Purchaser” has the meaning ascribed to such term in the recitals of this
Agreement.




 “Seller” has the meaning ascribed to such term in the recitals of this
Agreement.




“Seller Shareholders” means the record and beneficial owners of the outstanding
shares of capital stock of Seller immediately prior to the Closing.




“SpinCo” has the meaning ascribed to such term in Section 8.1.




“Spin-Off Note” has the meaning ascribed to such term in Section 8.2.




“Taxes” means: (i) any and all taxes, duties, fees, excises, premiums,
assessments, imposts, levies and other charges or assessments of any kind
whatsoever imposed by any Governmental Entity, including those levied on, or
measured by, or described with respect to, income, gross receipts, profits,
gains, windfalls, capital, capital stock, production, recapture, transfer, land
transfer, license, gift, wealth, net worth, indebtedness, surplus, sales, goods
and services, harmonized sales, use, value-added, excise, special assessment,
stamp, withholding, business, franchising, real or personal property, surtaxes,
customs, import or export, (ii) all interest, penalties, fines, additions to tax
or other additional amounts imposed by any Governmental Entity on or in respect
of amounts of the type described in clause (i) above or this clause (ii); and
(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) as a result of any express or implied obligation to
indemnify any other Person or as a result of being a transferee or successor in
interest to any Party.








7










“Time of Closing” has the meaning ascribed to such term in Section 7.1.




“Trademark Assignment Agreement” means the agreement to be executed by the
Parties, the form of which is attached hereto as Schedule “B”, that will be
filed with the US Intellectual Property Office to evidence the transfer of the
Trademarks from Seller to Purchaser.




“Trademarks” means and refers to the trademarks of Seller used by Seller in the
United States, and related registrations and applications, as set out in
Schedule “A” to this Agreement.




“US Intellectual Property Office” means the United States Patent and Trademark
Office.




“US IP Proceeding” has the meaning ascribed to such term in Section 4.1(i).




1.2

Interpretation Not Affected by Headings, Etc.




The division of this Agreement into articles, sections and paragraphs and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement, and unless otherwise
specified, “Article”, “Section” or other subdivision of this Agreement mean and
refer to the specified Article, Section or other subdivision of this Agreement.




0.3

        Number, Gender, Etc.


Words importing the singular number only shall include the plural and vice
versa. Words importing the use of any gender shall include all genders.




1.4

Date For Any Action




If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.




1.5

Currency


All sums of money that are referred to in this Agreement are, unless the context
or subject matter otherwise permits, expressed in the currency of the United
States of America.




1.6

Incorporation of Schedules




The schedules attached to this Agreement shall, for all purposes of this
Agreement, form an integral part of it:





8













Schedule A

Purchased Assets
Schedule B

Trademark Assignment Agreement




Schedule 4.1(i)

IP Proceedings/Authorized Use re: Trademarks

Schedule 4.1(l)

Material Adverse Changes

Schedule 5.1(f)

Material Adverse Changes







ARTICLE II

PURCHASE AND SALE




2.1

Purchase of the Purchased Assets




Subject to the terms and conditions of this Agreement, on and as of the Closing
Date, Seller agrees to sell, assign and transfer to Purchaser, and Purchaser
agrees to purchase from Seller, free and clear of all Liens, all of Seller’s
right, title and interest in and to the Purchased Assets.







ARTICLE III
PURCHASE PRICE AND PAYMENT OF THE PURCHASE PRICE




3.1

Purchase Price


The aggregate consideration (the “Purchase Price”) payable by Purchaser to
Seller for the Purchased Assets is the issuance at the Closing by Purchaser to
Seller of 52,173,000 restricted shares of common stock of Purchaser (“common
shares”) and 5,797,000 restricted shares of Class B common stock of Purchaser
(“Class B common shares”).  The common shares and Class B common shares may not
be sold or distributed to shareholders of the Seller prior to November 25, 2015
without the prior written consent of the Purchaser.  , For so long as Seller
holds more than ten percent (10%) of Purchaser’s voting shares, Purchaser shall
have a right of first offer to purchase any securities that are to be issued by
the Seller.




3.2

Taxes




Seller shall pay all Taxes payable by it in connection with the sale,
assignment, or transfer of the Purchased Assets under this Agreement, including,
without limitation, federal, provincial, state or municipal sales, use and
excise Taxes, and, upon the reasonable request of Purchaser, shall furnish proof
of such payment.








9










3.3

Tax-Free Reorganization and Reporting




(a)

Seller and Purchaser shall each use its best efforts to treat the acquisition of
the Purchased Assets as a “reorganization” described in Section 368(a)(1)(C) of
the Internal Revenue Code of 1986, as amended (the "Code"), and under analogous
provisions of state and local tax law (that is, as a transaction in which
Purchaser acquired substantially all of the properties of Seller solely in
exchange for voting stock of Purchaser) in all relevant federal, state and local
tax returns.




(b)

Each of Purchaser and Seller has reviewed the requirements for a reorganization
under Code Section 368(a)(1)(C), and neither Purchaser nor Seller knows of any
reason the acquisition of the Purchased Assets would not qualify as
reorganization under Section 368(a)(1)(C).   Neither Seller nor Purchaser shall
knowingly take any action, cause any action to be taken, or fail to take any
action which action or failure to act could cause the acquisition of the
Purchased Assets to fail to qualify as a reorganization under Section
368(a)(1)(C) of the Code.   




(c)

This Agreement is intended to constitute a "plan of reorganization" within the
meaning of U.S. Treasury Regulation Section 1.368-2(g).  




(d)

Each of Seller and Purchaser and shall file with the Internal Revenue Service
the information required by Treasury Regulation Section 1.368-3T within the time
and in the manner set forth in such regulation.




3.4

Promise to Pay


Purchaser promises to pay to Seller the Purchase Price pursuant to Section 3.1.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER




4.1

Representations and Warranties of Seller




As of the date hereof, Seller represents and warrants as follows to Purchaser
and acknowledges and confirms that Purchaser is relying upon the representations
and warranties in connection with the purchase by Purchaser of the Purchased
Assets and the other transactions contemplated hereby and by the Ancillary
Agreements:




(a)  Incorporation and Qualification. Seller is duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and
has the corporate power to own and operate its property and carry on its
business and has the corporate power to enter into and perform its obligations
under this Agreement and the Ancillary Agreements to which it is a party;





10







(b)  Validity of Agreement. The execution, delivery and performance by Seller of
this Agreement and the Ancillary Agreements to which it is a party and the
consummation of the transactions contemplated by this Agreement:




(i)

have been duly authorized by all necessary corporate action on the part of
Seller;

 

(ii)  do not (and would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or a violation of,
or conflict with or result in a default under, or allow any other Person to
exercise any rights under, any of the terms or provisions of its articles of
incorporation or by-laws or resolutions of the board of directors (or any
committee thereof) or shareholders agreement of Seller or any judgment, decree,
order or award of any court, Governmental Authority or arbitrator having
jurisdiction over Seller or any Contracts or Authorization to which Seller is a
party or by which the Purchased Assets may be affected, except where such
breach, violation, conflict, default or exercise of rights would not have a
Material Adverse Effect on Seller; and




(iii)  will not result in the violation of any Law;




(c)  Due Execution and Delivery. This Agreement has been duly executed and
delivered by Seller and constitutes a legal, valid and binding agreement with
Seller enforceable in accordance with its terms (subject to customary
qualifications as to insolvency matters and equitable remedies). The Ancillary
Agreements to which it is a party will be duly executed and delivered by Seller
and will constitute legal, valid and binding agreements of Seller enforceable in
accordance with their terms (subject to customary qualifications as to
insolvency matters and equitable remedies);




(d)  Restriction on Transfer of Purchased Assets. There is no Contract to which
Seller is a party which could restrict the transfer to Purchaser of the
Purchased Assets, except for such Contracts in respect of which all required
consents to the transfer of the Purchased Assets have been obtained, or will
have been obtained by the Closing Date, by Seller or in respect of which the
failure to obtain such consent would not have a Material Adverse Effect on
Seller;




(e)  Required Authorizations. There is no requirement for Seller to make any
filing with, give any notice to, or obtain any Authorization from any
Governmental Authority as a condition to the lawful completion of the
transaction by Seller contemplated by this Agreement including, without
limitation, the Ancillary Agreements, except where the failure to make such
filing, give such notice or obtain such Authorization would not have a Material
Adverse Effect on Seller;





11










(f)  Title and Validity. Seller:




(i)  is the legal and beneficial owner of the Purchased Assets and has the
exclusive right to sell, assign, use and grant the right to others, as
applicable to use the Purchased Assets in the United States;




 (ii)  has the right to transfer the Purchased Assets to Purchaser free and
clear of any Liens;




(iii)  confirms that all applications in the United States for the Trademarks
are valid and subsisting;




(iv)  has, and to the Knowledge of Seller all of the predecessors in title to
the Trademarks have, maintained direct or indirect control over the character
and quality of the wares and services in association with which the Trademarks
have been used so that the Trademarks have not lost their distinctiveness
anywhere in the United States; and




(v)  confirms that sufficient public notice has been given that Seller is the
owner in the United States of the Trademarks;




(g)  No Joint Venture of Purchased Assets. There are no joint venture projects,
proposed or agreed to, in respect of the Purchased Assets;




(h)  Licenses. There are no licensed users of the Trademarks in the United
States and Seller is not permitting anyone to use the Trademarks in the United
States;




(i)  Infringement/Proceedings/Authorized Use re: Trademarks.




(i)

Seller has no notice of, nor is it aware of, any basis on which use of the
Trademarks by Seller infringes any intellectual property rights of any Person;




(ii)

To Seller’s Knowledge, the Trademarks do not infringe any intellectual property
rights of any Person anywhere in the United States;




(iii)

No Person to the Knowledge of Seller is using the Trademarks or other indicia
that is confusingly similar to the Trademarks, except where Seller has expressly
authorized a party to use the Trademarks and all such parties as of the date
hereof are disclosed in Schedule 4.1(i); and








12










(iv)

To Seller’s Knowledge, Seller has not received any notice of any current,
pending or threatened trademark opposition proceedings, summary expungement or
amendment proceedings or any other equivalent trade-mark laws in any other
country, or litigation proceedings in respect of any of the Trademarks
(collectively “US IP Proceedings”) and Seller has no Knowledge of any basis for
the commencement of any such US IP Proceedings filed by any Person that would
have a Material Adverse Effect upon Seller;




(j)  Miscellaneous. No fees, royalties or other amounts are owing by Seller to
any Person with respect to any of the Trademarks or any use of any of the same;




(k)  Disclosure. The description of, and all other information with respect to
the Trademarks contained in the due diligence materials (if any) provided by
Seller to Purchaser in connection with the transaction contemplated herein
contains full and true disclosure of all material facts relating to the
Trademarks, and does not contain any Misrepresentation with respect to the
Trademarks and there is no fact known to Seller which would be reasonably
expected to materially and adversely affect the Trademarks, except as has been
set forth in this Agreement;




(l)  No Material Adverse Change.   Except as disclosed in Schedule 4.1(l), since
June 30, 2014, there has not been any Material Adverse Change in relation to
Seller, and no event has occurred or circumstance exists which may result in
such a Material Adverse Change in relation to Seller;




(m)  [Reserved];




(n)  No Options for Trademarks, etc. Except for:




(i)

Purchaser;




(ii) as otherwise disclosed under this Agreement; or




(iii) pursuant to an Ancillary Agreement,




no Person has any written or oral agreement, option, understanding or
commitment, or any right or privilege capable of becoming such under which
Seller is, or may become, obligated to assign, sell or transfer the Trademarks;




(o)  Litigation.  There is no action, suit, proceeding or investigation, at law
or in equity, by any Person, nor any arbitration, administrative or other
proceeding by or before any Governmental Authority (collectively, the





13










“Litigation”) pending or, to Seller’s Knowledge, threatened against or affecting
the Purchased Assets including the Trademarks which would affect the
consummation of the transactions contemplated herein or would have a Material
Adverse Effect in relation to Seller;




(p)  [Reserved];




 (q)  Approvals. Seller has obtained, or will have obtained by the Closing Date,
all Approvals to the transactions contemplated herein and by the Ancillary
Agreements required to be obtained by Seller and has given, or will have given
by the Closing Date, all notices required to be given by Seller in connection
with such transactions, except where any failure to do so would not have a
Material Adverse Effect on Seller;




(r)  No Challenge. Seller will not, in any manner, directly or indirectly,
challenge or attack the Trademarks or the title of Purchaser to the Trademarks;




(t)  No Brokers’ Fees.  Seller has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER




5.1

Representations and Warranties of Purchaser




Purchaser represents and warrants as follows to Seller and acknowledges and
confirms that Seller is relying on such representations and warranties in
connection with the sale by Seller of the Purchased Assets and the other
transactions contemplated hereby and by the Ancillary Agreements:




(a)

Existence and Power. Purchaser is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has the
corporate power to own and operate its property and carry on its business and
has the corporate power to enter into and perform its obligations under this
Agreement and the Ancillary Agreements to which it is a party;




(b)

Validity of Agreement. The execution, delivery and performance by Purchaser of
this Agreement and the Ancillary Agreements to which it is a party and the
consummation of the transactions contemplated by this Agreement:

 





14













(i)  have been duly authorized by all necessary corporate action on the part of
Purchaser;




(ii)  do not (and would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or a violation of,
or conflict with or result in a default under, or allow any other Person to
exercise any rights under, any of the terms or provisions of its articles of
incorporation or by-laws or resolutions of the board of directors (or any
committee thereof) or shareholders agreement of Purchaser or any judgment,
decree, order or award of any court, Governmental Authority or arbitrator having
jurisdiction over Purchaser or any Contracts or Authorization to which it is
party or pursuant to which any of its assets or property may be affected, except
where such breach, violation, conflict, default or exercise of rights would not
have a Material Adverse Effect on Purchaser; and




(iii) will not result in the violation of any Law;




(c)

Due Execution and Delivery. This Agreement has been duly executed and delivered
by Purchaser and constitutes a legal, valid and binding agreement of Purchaser
enforceable in accordance with its terms (subject to customary qualifications as
to insolvency matters and equitable remedies). The Ancillary Agreements to which
it is a party will be duly executed and delivered by Purchaser and will
constitute legal, valid and binding agreements of Purchaser enforceable in
accordance with their terms (subject to customary qualifications as to
insolvency matters and equitable remedies);




(d)

Required Authorizations. There is no requirement for Purchaser to make any
filing with, give any notice to, or obtain any Authorization from any
Governmental Authority as a condition to the lawful completion by Purchaser of
the transactions contemplated by this Agreement including, without limitation,
the Ancillary Agreements, except where the failure to make such filing, give
such notice or obtain such Authorization would not have a Material Adverse
Effect on Purchaser;




(e)

Litigation. There is no Litigation pending or, to Purchaser’s Knowledge,
threatened against or affecting Purchaser or its properties, rights or assets
which would affect the consummation of the transactions contemplated herein or
would have a Material Adverse Effect in relation to Purchaser;








15










 (f)

No Material Adverse Change. Except as disclosed in Schedule 5.1(f), since
September 30, 2014, there has not been any Material Adverse Change in relation
to Purchaser, and no event has occurred or circumstance exists which may result
in such a Material Adverse Change in relation to Purchaser;




(g)

Contracts.  There is no Contract to which Purchaser is a party which could
restrict the performance by Purchaser of its obligations under this Agreement,
except for such Contracts in respect of which all required consents to such
performance have been obtained, or will have been obtained by the Closing Date,
by Purchaser or in respect of which the failure to obtain such consent would not
have a Material Adverse Effect on Purchaser;




(h)   

Compliance with Laws.  Purchaser has conducted and is conducting its business in
compliance with all applicable Laws of each jurisdiction in which its business
is carried on, except where any failure to do so would not have a Material
Adverse Effect on Purchaser, and Purchaser holds all licenses and permits
necessary for the carrying on of its business;




(i)

Approvals.  Purchaser has obtained, or will have obtained by the Closing Date,
all Approvals to the transactions contemplated herein and by the Ancillary
Agreements required to be obtained by Purchaser and has given, or will have
given by the Closing Date, all notices required to be given by Purchaser in
connection with such transactions, except where any failure to do so would not
have a Material Adverse Effect on Purchaser;




(j)

Spinco.  Spinco is duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or formation, and has the
corporate power to enter into and perform its obligations under this Agreement.
 This Agreement has been duly authorized, executed and delivered by Spinco and
constitutes a legal, valid and binding agreement of Spinco enforceable in
accordance with its terms (subject to customary qualifications as to insolvency
matters and equitable remedies).  Spinco has been formed solely for the purpose
of engaging in the transactions contemplated by this Agreement and has engaged
in no business activities other than entering into this Agreement.  All of the
Approvals, Authorizations and Contracts, and all of the assets, tangible and
intangible, of any nature whatsoever, that are necessary to operate Purchaser’s
business are assignable or otherwise transferable to Spinco and will be assigned
or otherwise transferred to Spinco on or before the Closing Date;




(k)

Taxes.  There are no outstanding claims against Purchaser for any taxes of any
type imposed by any federal, state, local or other governmental agency,
authority or subdivision.  All tax returns and reports required by law





16










to be filed by Purchaser have been or will be duly filed on or before the
required filing date thereof.  All taxes, assessments, fees, penalties, interest
and other governmental charges with respect to Purchaser or its business which
are due and payable have been paid in full;

(l)

Absence of Undisclosed Liabilities.  Purchaser has no liabilities other than
(i) as reflected or reserved against on, or otherwise described in, the
financial statements (including, in each case, any related notes thereto)
contained in the Purchaser SEC Reports, (ii) those incurred in the ordinary
course of business consistent with past custom and practice, and (iii) those
incurred in connection with this Agreement;

(m)

Issuance of Common Stock.  All of the common shares and Class B common shares of
the Purchaser to be issued to Seller pursuant to this Agreement are duly
authorized and reserved for issuance and will, when issued pursuant to the terms
of this Agreement, be validly issued, fully paid and non-assessable and will be
issued in compliance with federal and state securities laws and all other
applicable Laws.  Purchaser has full power and authority to issue and deliver
such common shares and Class B common shares, and Purchaser will issue and
deliver such common shares and Class B common shares to the Seller at the
Closing, free and clear of any Lien, except for restrictions on transfer imposed
by applicable securities laws;




(n)

Capitalization.  The authorized capital stock of Purchaser as of the Effective
Date is 100,000,000 shares of common stock consisting of 90,000000 common
shares, of which 809,195 post 1 for 100 reverse split shares are issued and
outstanding and 10,000,000 Class B common shares, of which none are issued and
outstanding.  All such issued and outstanding shares of common stock of
Purchaser have been duly authorized and validly issued, are fully paid and
non-assessable and have been issued in compliance with federal and state
securities laws and all other applicable Laws, and none of such issued and
outstanding shares of common stock was issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities of Purchaser.
 There are no outstanding subscriptions, rights (preemptive or otherwise),
options, awards, warrants, instruments, convertible or exchangeable securities
or other agreements or commitments obligating Purchaser to issue or sell any
additional shares of its capital stock of any class or any other securities of
Purchaser;





17










(o)

SEC Reports.  




(i)

 As of their respective dates, each report, information statement and proxy
statement filed by Purchaser with the U.S. Securities and Exchange Commission
(the “SEC”) since January 17, 2013, which are all the forms, reports and
documents required to be filed by Purchaser and its subsidiaries with the SEC
since January 17, 2013 (collectively, the “Purchaser SEC Reports”):  (A) was
prepared in accordance and complied in all material respects with the
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations of the SEC thereunder applicable to such
Purchaser SEC Reports, and (B) did not at the time it was filed (and if amended
or superseded by a filing prior to the date of this Agreement then on the date
of such filing and as so amended or superseded) contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.




(ii)

Each set of financial statements (including, in each case, any related notes
thereto) contained in the Purchaser SEC Reports, including each Purchaser SEC
Report filed after the date hereof until the Closing, was or will be prepared in
accordance with GAAP and in a manner consistent throughout the periods involved
(except as may be indicated in the notes thereto or, in the case of unaudited
financial statements, subject to the absence of footnotes as permitted by the
applicable rules and regulations of the SEC) and each fairly presents or will
fairly present in all material respects the financial position of Purchaser at
the respective dates thereof and the results of its operations and cash flows
for the periods indicated, except that the unaudited interim financial
statements, are or will be subject to normal adjustments which are not expected
to have a Material Adverse Effect on Purchaser.




(iii)

Purchaser has been and is in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act.  Purchaser has established and
maintains disclosure controls and procedures and internal control over financial
reporting (as such terms are defined in paragraphs (e) and (f), respectively, of
Rule 13a-15 under the Exchange Act) as required by Rule 13a-15 under the
Exchange Act.  Purchaser’s disclosure controls and procedures are reasonably
designed to ensure that all material information required to be disclosed by
Purchaser in the reports that it files under the Exchange Act are recorded,
processed, summarized and reported within the time periods specified in the
rules and forms of the SEC, and that all such material information is
accumulated and communicated to the management of Purchaser as appropriate to
allow timely decisions regarding





18










required disclosure and to make the certifications required pursuant to Sections
302 and 906 of the Sarbanes-Oxley Act.  Purchaser has disclosed, based on its
most recent evaluations, to Purchaser’s accountants and the board of directors
of Purchaser (A) all significant deficiencies in the design or operation of its
internal control over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) and any material weaknesses that have more than a remote chance to
materially adversely affect Purchaser’s ability to record, process, summarize
and report financial data and (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in
Purchaser’s internal control over financial reporting;




(p)

OTCQB Compliance.  Purchaser’s common stock is registered pursuant to Section
12(g) of the Exchange Act and is quoted on The Nasdaq Stock Market, Inc.’s OTCQB
quotation service (the “OTCQB”).  Purchaser has taken no action designed to
terminate, or likely to have the effect of terminating, the registration of its
common stock under the Exchange Act or designed to remove, or likely to have the
effect of removing, from quotation its common stock from the OTCQB, nor has
Purchaser received any notification that the SEC, the OTCQB or the Financial
Industry Regulatory Authority, Inc. is contemplating terminating such
registration or quotation;




(q)  No Brokers’ Fees.  Purchaser has no liability or obligation to pay any fees
or commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.







ARTICLE VI

CONDITIONS OF CLOSING




6.1

Conditions for the Benefit of Purchaser




The purchase and sale of the Purchased Assets is subject to the following
conditions to be fulfilled or performed at or prior to the Closing, which
conditions are for the exclusive benefit of Purchaser and may be waived, in
whole or in part, by Purchaser in its sole discretion:




(a)

Deliveries. Seller shall deliver or cause to be delivered to Purchaser the
following in form and substance satisfactory to Purchaser, acting reasonably:




(i)  

executed copies of all resolutions and necessary consents of the board of
directors and shareholders of Seller approving the entering into and completion
of the transactions contemplated by this Agreement;





19













(ii)  

executed copies of the Ancillary Agreements to which it is a party;




(iii)  

current status reports for each of the Trademarks from the US Intellectual
Property Office website databases;




(iv)

any and all files, applications, evidence or documentation whatsoever, physical
or electronic, in respect of the intellectual property rights of the Purchased
Assets; and




(v)

a certificate of an executive officer of Seller to the effect that each of the
conditions specified below in Section 6.1(e)-(g) is satisfied in all respects.




(b)

Proceedings. All corporate proceedings on the part of Seller to be taken in
connection with the transactions contemplated by this Agreement and any
Ancillary Agreement shall be satisfactory in form and substance to Purchaser,
acting reasonably, and Purchaser shall have received copies of all instruments
and other evidence as it may reasonably request in order to establish the
consummation of the transactions and the taking of all necessary corporate
proceedings on the part of Seller in connection therewith; and




(c)

Approvals. All Approvals shall have been obtained and complied with, at or
before the Closing.




(d)

Consulting Fee.  At or prior to the closing of the PIPE, an amount of Fifty
Thousand ($50,000) shall be paid by Seller to Twentyfour/seven Consulting, LLC
and/or Intrepid Recovery Services, LLC, each a Colorado limited liability
company, for all assistance provided in the closing of this transaction.
 Twentyfour/seven Consulting, LLC and Intrepid Recovery Services, LLC are each
an affiliate of Purchaser and shall pay all legal expenses of Purchaser in
connection with this Agreement.




(e)

There shall not be any injunction, judgment, order, decree, ruling, or charge in
effect preventing consummation of any of the transactions contemplated by this
Agreement.




(f)

All of Seller’s representations and warranties in this Agreement shall have been
accurate in all material respects as of the date of this Agreement and shall be
accurate in all material respects as of the time of the Closing as if then made
(except that such representations and warranties that are qualified as to
“materiality”, “material adverse effect”, “material adverse change” and similar
materiality qualifiers shall be accurate in all respects).





20













(g)

All of the covenants and obligations that Seller are required to perform or to
comply with pursuant to this Agreement at or prior to the Closing shall have
been duly performed and complied with in all material respects.




6.2

Conditions for the Benefit of Seller




The purchase and sale of the Purchased Assets is subject to the following
conditions to be fulfilled or performed at or prior to the Time of Closing,
which conditions are for the exclusive benefit of Seller and may be waived, in
whole or in part, by Seller in its sole discretion:




(a)

Deliveries. Purchaser shall deliver or cause to be delivered to Seller the
following in form and substance satisfactory to Seller acting reasonably:

 

(i)

executed copies of all resolutions and necessary consents of the board of
directors and shareholders of Purchaser approving the entering into and
completion of the transactions contemplated by this Agreement;




(i)

executed copies of the Ancillary Agreements in form and substance satisfactory
to Seller, acting reasonably;




(ii)

certificates representing the common shares and Class B common shares comprised
in the Purchase Price.




(iii)

evidence of the appointment or election of four directors designated by Seller
to Purchaser’s Board of Directors, effective at the Closing.




(iv)

resignations of all directors of Purchaser holding office immediately prior to
the Closing (except Dennis White) effective ten days after the mailing of
Schedule 14f-1 to the Purchaser’s shareholders, and resignations of all officers
of Purchaser holding office immediately prior to the Closing, effective at the
Closing.




(v)

resignations of all employees of Purchaser not subject to post-Closing
employment agreements, effective at the Closing.




(vi)

evidence of the discharge of all indebtedness of Purchaser outstanding
immediately prior to Closing, the release of Purchaser from its obligations
thereunder, and the discharge and release of all Liens relating thereto.





21













(vii)

a certificate of an executive officer of Purchaser to the effect that each of
the conditions specified below in Section 6.2(d)-(f) is satisfied in all
respects.




(a)

Proceedings. All corporate proceedings on the part of Purchaser to be taken in
connection with the transactions contemplated by this Agreement and any
Ancillary Agreement shall be satisfactory in form and substance to Seller,
acting reasonably, and Seller shall have received copies of all instruments and
other evidence as it may reasonably request in order to establish the
consummation of the transactions and the taking of all necessary corporate
proceedings on the part of Purchaser in connection therewith.




(b)

Approvals. All Approvals shall have been obtained and complied with, at or
before the Closing.




(d)

There shall not be any injunction, judgment, order, decree, ruling, or charge in
effect preventing consummation of any of the transactions contemplated by this
Agreement.




(e)

All of Purchaser’s representations and warranties in this Agreement shall have
been accurate in all material respects as of the date of this Agreement and
shall be accurate in all material respects as of the time of the Closing as if
then made (except that such representations and warranties that are qualified as
to “materiality”, “material adverse effect”, “material adverse change” and
similar materiality qualifiers shall be accurate in all respects).

 

(f)

All of the covenants and obligations that Purchaser are required to perform or
to comply with pursuant to this Agreement at or prior to the Closing shall have
been duly performed and complied with in all material respects.




ARTICLE VII

CLOSING




7.1

Date, Time and Place of Closing




The completion of the transaction of purchase and sale of the Purchased Assets
contemplated by this Agreement shall take place at J.M. Walker & Associates,
Attorneys At Law, 7841 South Garfield Way, Centennial, CO 80122, at 2:00 p.m.
(MST) on the Closing Date, or at such other place, on such other date and at
such other time as may be agreed upon in writing among Seller and Purchaser (the
“Time of Closing”).  








22










7.2

Closing Procedures




Subject to satisfaction or waiver by the relevant Party of the conditions of
closing in Article 6, at the Closing Seller and Purchaser will deliver the
documents and instruments contemplated by Sections 6.1 and 6.2, respectively.







ARTICLE VIII

COVENANTS OF PARTIES




8.1

Spin-Off




Simultaneous with or immediately prior to Closing, Purchaser shall have
distributed to its stockholders on a pro-rata basis as a dividend, or otherwise
segregate, all of the outstanding equity interest of one or more subsidiaries of
Purchaser (collectively, “SpinCo”) which collectively hold substantially all the
current assets, liabilities and business operations of Purchaser (including the
net proceeds of any equity sold by Purchaser prior to the consummation of this
Agreement; and excluding the net proceeds of any equity sold by Purchaser in
connection with the Private Placement).  In addition to the Spin-off Note
described below, Purchaser shall have caused any notes or other Purchaser debt
payable to officers, directors or shareholders to be transferred to, and such
notes or other debt shall have gone with, SpinCo.  As a result, Purchaser shall
be debt free upon the completion of the Spin-off.  Additionally, at Closing
Purchaser shall have caused its employees not subject to post-Closing employment
agreements to resign from Purchaser and to become employees of SpinCo.
 Purchaser shall have caused SpinCo to have assumed liability for all costs
associated therewith including but not limited to accrued vacation, unreimbursed
expenses, etc.  At Closing, Purchaser shall have terminated or assigned to
SpinCo all Contracts to which Purchaser is a party covering any independent
contractors of Purchaser.




8.2

Secured Promissory Note




At or prior to the closing of the PIPE, Seller shall lend funds to Purchaser in
the principal amount of $275,000 in the form of a secured note, and Purchaser
shall use such funds to pay its outstanding third-party debt such that Purchaser
shall be free of third-party debt at Closing.  The senior secured note shall be
non-convertible and have a term of two years with a fixed annual rate of
interest equal to fourteen percent (14.00%), compounded semi-annually, which
shall be payable at maturity in a balloon payment (composed of principal and
interest) (the “Spin-Off Note”).  The Spin-Off Note will be transferred to, and
go with, SpinCo and shall be an obligation of that entity.








23










8.3

Amendment to the Articles of Incorporation   




At or prior to Closing, Purchaser shall have amended its Articles of
Incorporation to authorize 10,000,000 Class B common shares having the terms set
forth in the Letter of Intent and change its name to EFH Group, Inc.




8.4

Reverse Stock Split.  At or prior to Closing, Purchaser shall have effectuated a
100 to 1 reverse stock split.




8.5

Issuer Company-Related Action Notification  




At or prior to Closing, Purchaser shall have filed the appropriate Issuer
Company-Related Action Notification with FINRA relating to the corporate actions
resulting in the Amendment to the Articles of Incorporation, the reverse stock
split and to voluntarily request a symbol change from TWYF to HUTN.




8.6

Regulatory Filings




At or prior to Closing, Purchaser shall have promptly prepared and filed with
the SEC any filings (including, without limitation, Form 8-K and Schedule 14f-1)
required relating to the transactions described herein.  Seller shall have, at
all times, cooperated with Purchaser in the filing of such filings.  Purchaser
shall have given Seller the opportunity to review drafts of such filings prior
to the filings thereof.




8.7

Valuation Opinion  




Prior to Closing, Purchaser shall have commissioned a nationally recognized
valuation firm to provide an estimate of the value of the Purchased Assets.
 Purchaser shall pay for the Valuation Opinion up to a maximum of $20,000.  In
the event that Closing does not occur, the Valuation Opinion shall remain the
property of Purchaser, and in the event that Seller enters into negotiations
with any third parties within 120 days of the lapse of the Exclusivity Period
set forth in the Letter of Intent, Seller shall purchase the Valuation Opinion
from Purchaser at cost.




8.8

Call Options




At or prior to Closing, each Purchaser shareholder currently holding more than
five percent of the outstanding common shares of Purchaser shall have provided
call options on all of Purchaser common shares held by said shareholder that
sells the common shares for 562,000 shares at $0.625 per common share.  The call
option shall be exercisable anytime, in whole or in part, prior to the
expiration of said option.  The call option shall expire one year after the
signing of this Agreement.  Common shares underlying the call options shall be
held in escrow until the call option expiration date.








24










8.9

Private Placement




Purchaser will use commercially reasonable efforts to close the Private
Placement simultaneously with the Closing.




8.10

Board of Directors and Officers of Purchaser




Effective at Closing, Purchaser shall cause the size of the board of directors
of Purchaser to be increased by four directors and Purchaser will cause four new
directors designated by Seller to be appointed or elected by Purchaser to fill
the vacancies created by such increase.




Effective ten days after the mailing of Schedule 14f-1 to the Purchaser’s
shareholders, all of the directors of Purchaser holding office immediately prior
to Closing (except Dennis White) shall resign from the board of directors of
Purchaser.  




Effective at Closing, Purchaser also shall cause each officer of Purchaser
holding office immediately prior to the Closing to resign from all positions
held as an officer of Purchaser and cause officers designated by Seller to be
appointed.




8.11

Operation of Business  




With respect to the period between the execution of this Agreement and the
Closing, each of the Parties will conduct their respective operations in the
ordinary course of business consistent with past custom and practice and will
not engage in any practice, take any action, or enter into any transaction
outside such ordinary course of business that would cause any of their
respective representations made in this Agreement or any Ancillary Agreements to
be untrue in any respect.




8.12

Consummation of Transactions




Each of the Parties will use its reasonable best efforts to take all action and
to do all things necessary, proper, or advisable in order to consummate and make
effective the transactions contemplated by this Agreement (including
satisfaction of the closing conditions set forth in Article VI).







ARTICLE IX

DISPUTE RESOLUTION




9.1

Arbitration


All disputes that may arise in connection with this Agreement and that are not
settled in writing by the Parties themselves shall be submitted to arbitration
under the rules and procedures as outlined herein.





25













9.2

Unanimous Selection of Arbitrator




Either Party may notify the other Party in writing, that such a dispute has
arisen and of their conclusion that the dispute is not resolvable between the
Parties. Within fourteen (14) days of such notice, the Parties shall:




(a)

if the dispute relates to a trademark dispute, attempt to mutually select a
qualified lawyer that primarily practices law in the area of trademarks (an “IP
Lawyer”) who will serve as an arbitrator in order to resolve the dispute;




(b) if the dispute relates to a dispute not relating to trademark matters,
attempt to mutually select a qualified person who will serve as an arbitrator in
order to resolve the dispute. If the Parties are able to choose such IP Lawyer
or qualified person, as the case may be, that IP Lawyer or qualified person, as
the case may be, shall meet with the Parties and collect evidence and
information as the arbitrator deems appropriate within thirty (30) days of
accepting the appointment as an arbitrator. Within thirty (30) days thereafter
the arbitrator shall render a written decision regarding the dispute.




9.3

Single Arbitrator Not Selected




If the Parties are unable to reach an agreement as to one IP Lawyer or qualified
person, as the case may be, who shall serve as an arbitrator within the time
period as provided herein, then, within three (3) working days after the
expiration of said time period, each Party shall select one qualified IP Lawyer
or qualified person, as the case may be, who shall serve as an arbitrator in
this matter, and those two IP Lawyer or qualified persons, as the case may be,
within five (5) working days of the last IP Lawyer or qualified person, as the
case may be, to accept appointment as an arbitrator shall choose a third
qualified IP Lawyer or qualified person, as the case may be, to serve as an
arbitrator. The three IP Lawyer or qualified person, as the case may be, chosen
shall serve as an arbitration board. Within thirty (30) days of the last IP
Lawyer or qualified person, as the case may be, accepting appointment as an
arbitrator, the arbitration board shall meet with the Parties and collect
evidence and information as they deem appropriate. Within forty-five (45) days
thereafter the arbitration board shall render a written decision regarding the
dispute.








26










9.4

Arbitration Board




Each arbitrator shall provide written confirmation to each Party that the
arbitrator has no affiliation with either Party or with the lawyers/attorneys
for the Parties, has no conflict of interest in acting as an arbitrator for the
Parties, will listen fairly to all of the evidence, statements and position of
the Parties, will not advocate a position of any one Party and will render a
decision in a fair and impartial manner. Unless otherwise provided by the
arbitrator(s), all costs charged by the arbitrator(s) shall be equally divided
between the Parties for payment. The arbitrator(s) shall have the authority to
assess one Party more of the costs if they feel the same is warranted by the
position taken by a particular Party or the result of the arbitration
proceedings. Any decision by the arbitrator(s) shall be binding and conclusive
upon each of the Parties and may be sued on or enforced in any court of
competent jurisdiction.







ARTICLE X

TERMINATION

10.1

Termination


The provisions of this Agreement may be terminated:




(a)  by mutual written consent of Purchaser and Seller;




(b)  by Purchaser if (i) there has been a material breach by Seller of any
representation, warranty, covenant or agreement set forth in this Agreement or
any Ancillary Agreement which Seller fails to cure within five (5) Business Days
after written notice thereof is given by Purchaser, or (ii) the Closing has not
occurred on or before December 31, 2014, or such later date as the parties may
agree upon, unless Purchaser is in material breach of this Agreement; or




(c)  by Seller if (i) there has been a material breach by Purchaser any
representation, warranty, covenant or agreement set forth in this Agreement or
any Ancillary Agreement which Purchaser fails to cure within five (5) Business
Days after written notice thereof is given by Seller, or (ii) the Closing has
not occurred on or before December 31, 2014, or such later date as the parties
may agree upon, unless Seller is in material breach of this Agreement.




Any termination pursuant to this Section 10.1 shall be effected by a written
instrument signed by the Party or Parties so terminating to the other Parties
hereto, which notice shall specify the Section hereof pursuant to which this
Agreement is being terminated.








27










10.2

Effect of Termination




In the event of the termination of the provisions of this Agreement as provided
in Section 10.1, such provisions of this Agreement shall be of no further force
or effect without any liability to any Person in respect thereof, however, that
if the provisions of this Agreement are terminated because of a breach by any
Party of the representations, warranties, covenants, obligations or agreements
of such Party set forth in this Agreement, the terminating Party’s right to
pursue all legal remedies against the other Party(ies) will survive such
termination unimpaired.




10.3

Breakup Fee




If the Closing does not occur due to circumstances beyond either Party’s control
on or before December 31, 2014, neither party shall receive any damages or
compensation.  If the Closing does not occur on or before December 31, 2014 due
to a breach of this Agreement by Purchaser as provided in this Agreement, or by
the exercise of a “fiduciary out” clause by Purchaser, Purchaser shall pay to
Seller a breakup fee of $250,000.  If the Closing does not occur on or before
December 31, 2014 due to a breach of this Agreement by Seller as provided in
this Agreement, or by the exercise of a “fiduciary out” clause by Seller, Seller
shall issue to Purchaser shares of Seller common stock representing five percent
(5%) of the fully diluted equity interest of Seller.


Seller will not solicit, initiate, or encourage the submission of any proposal
or offer from any Person relating to the acquisition of all or substantially all
of the Purchased Assets; provided, however, that Seller and its directors and
officers will remain free to participate in any discussions or negotiations
regarding, furnish any information with respect to, assist or participate in, or
facilitate in any other manner any effort or attempt by any Person to do or seek
any of the foregoing to the extent their fiduciary duties may require.

ARTICLE XI

INDEMNIFICATION




11.1

Indemnification in Favor of Purchaser




Seller shall indemnify and save Purchaser and its partners, officers, employees
and agents harmless of and from any loss (other than loss of profits),
liability, claim, damage or expense (whether or not involving a third-party
claim) including reasonable legal and other professional fees, disbursements,
expenses, interest and penalties (collectively, “Damages”) suffered by, imposed
upon or asserted against any such indemnified party as a result of, in respect
of, in connection with, or arising out of, under or pursuant to:




(a)  any failure of Seller to perform or fulfill any covenant of Seller under
this Agreement or any Ancillary Agreement; and





28













(b)  any material breach of any representation or warranty given by Seller
contained in this Agreement or any Ancillary Agreement,




provided that Seller shall not be required to indemnify or save harmless any
such indemnified party unless such indemnified party shall have provided written
notice to Seller of such claim in accordance with Section 11.4(a), where
applicable.




11.2

Indemnification in Favor of Seller




SpinCo shall indemnify and save Seller and the Seller Shareholders, Purchaser,
and their respective directors, officers, employees and agents harmless of and
from any Damages suffered by, imposed or asserted against any such indemnified
party as a result of, in respect of, connected with, or arising out of, under or
pursuant to:




(a)

any failure of Purchaser to perform or fulfill any covenant of Purchaser under
this Agreement or any Ancillary Agreement;




(b)

any material breach of any representation or warranty given by Purchaser
contained in this Agreement or any Ancillary Agreement; and




(c)

 the operation of Purchaser’s business prior to the Closing, including, but not
limited to, any breach by any director or officer of Purchaser of any fiduciary
duty owed by such director or officer to Purchaser or its shareholders, which
breach occurred at or prior to the Closing,




provided that SpinCo shall not be required to indemnify or save harmless any
such indemnified party unless such indemnified party shall have provided written
notice to SpinCo of any such claim in accordance with Section 11.4(a), where
applicable.




11.3

Time/Liability Limitations




(a)

The representations and warranties of Seller contained in this Agreement or in
any Ancillary Agreement shall survive the Closing and, notwithstanding the
Closing and any investigation made by or on behalf of Purchaser, shall continue
in full force and effect for the benefit of Purchaser for a period of two years
from the Closing.




(b)  

The representations and warranties of Purchaser contained in this Agreement or
in any Ancillary Agreement shall survive the Closing and, notwithstanding the
Closing and any investigation made by or on behalf of Seller, shall continue in
full force and effect for the benefit of Seller for a period of two years from
the Closing, except that any representations and warranties of Purchaser
relating to tax matters shall continue in full force and effect for the
statutory limitations period.





29













(c)  

The amount of any Damages claimed by Purchaser shall be limited in aggregate to
the actual Damages (which, for the avoidance of doubt, will not include any
consequential, incidental, indirect, special or punitive Damages) suffered by
Purchaser taking into account the amount of any recovery by Purchaser under any
insurance policy and, in addition, Seller shall not have any liability in
aggregate (for indemnification or otherwise) under Section 11.1 or for breach of
any representation and warranty contained in Article IV or otherwise under this
Agreement in excess of $12,000,000.




(d)

If any breach of the representations and warranties arises by reason of a
liability of Purchaser which is contingent when the claim in respect thereof is
notified to Seller, then Seller will not be obliged to make any payment to
Purchaser until such time as the contingent liability ceases to be contingent
and becomes an actual liability.




(e)

Notwithstanding anything to the contrary in this Section 11.3, any claim made in
respect of a breach of a representation or warranty under Section 4.1 or Section
5.1 which is based on fraud, willful misconduct, fraudulent misrepresentation or
intentional misrepresentation may be made for an indefinite period after the
Closing.




11.4

Indemnification Proceedings - Third Party Claims




(a)  Promptly after receipt by an indemnified party (an “Indemnified Party”)
under Section 11.1 or Section 11.2 of a notice of commencement of any proceeding
against it by a third party, the Indemnified Party will, if a claim is to be
made against an indemnifying party under such Section (an “Indemnifying Party”),
give notice to the Indemnifying Party of the commencement of such claim. The
failure to notify the Indemnifying Party will not relieve the Indemnifying Party
of any liability that it may have to any Indemnified Party, except to the extent
that the Indemnifying Party demonstrates that the defense of such action is
prejudiced by the Indemnified Party's failure to give such notice.




(b)  If any proceeding referred to in Section 11.4(a) (a “Proceeding”) is
brought against an Indemnified Party and it gives notice to the Indemnifying
Party of the commencement of the Proceeding, the Indemnifying Party will be
entitled to participate in the Proceeding as hereinafter provided. To the extent
that the Indemnifying Party wishes to assume the conduct of the Proceeding with
counsel satisfactory to the Indemnified Party, it may do so provided it (i)
reimburses the Indemnified Party for all of its out-of-pocket expenses
(including solicitor’s fees and disbursements) arising prior to or in connection
with such assumption; and (ii) permits the Indemnified Party to





30










participate in such defense through counsel chosen by the Indemnified Party
provided that the fees and expenses of such counsel shall be borne by the
Indemnified Party unless there are separate defenses available to the
Indemnified Party or conflicts of interest in which case those fees and expenses
will be paid by the Indemnifying Party. After notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of the Proceeding
as against the Indemnified Party, the Indemnifying Party will not, as long as it
diligently conducts such defense, be liable to the Indemnified Party under this
Section 11.4 for any fees of other counsel or any other expenses with respect to
the defense of the Proceeding, in each case subsequently incurred by the
Indemnified Party in connection with the defense of the Proceeding, other than
reasonable costs of investigation approved in advance by the Indemnifying Party.
If the Indemnifying Party assumes the defense of a Proceeding as against the
Indemnified Party: (i) no compromise or settlement of such claims may be made by
the Indemnifying Party without the Indemnified Party’s consent, unless: (A)
there is no admission of any violation of Laws or any violation of the rights of
any Person and no adverse effect on any other claims that may be made against
the Indemnified Party; and (B) the sole relief provided is monetary damages that
are paid in full by the Indemnifying Party; and (ii) the Indemnified Party will
have no liability with respect to any compromise or settlement of such claims
effected without its consent. If notice is given to an Indemnifying Party of the
commencement of any the Proceeding and the Indemnifying Party does not, within
ten (10) days after receipt of such notice, give notice to the Indemnified Party
of its election to assume the defense of the Proceeding, the Indemnifying Party
will be bound by any determination made in the Proceeding or any compromise or
settlement effected by the Indemnified Party acting in good faith.




(c) Notwithstanding the foregoing, if an Indemnified Party determines in good
faith that there is a conflict of interest with the Indemnifying Party or a
reasonable probability that a Proceeding may adversely affect it or its
affiliates other than as a result of monetary damages for which it would be
entitled to indemnification under this Agreement, the Indemnified Party may, by
notice to the Indemnifying Party, assume the exclusive right to defend,
compromise or settle the Proceeding. In such case, the Indemnifying Party will
not be bound by any compromise or settlement effected without its consent (which
may not be unreasonably withheld).




(d)  Where the defense of a Proceeding is being undertaken and controlled by the
Indemnifying Party, the Indemnified Party will use its reasonable commercial
efforts to make available to the Indemnifying Party those employees whose
assistance, testimony or presence is necessary to assist the Indemnifying Party
in evaluating and defending any such claims. However,





31










the Indemnifying Party shall be responsible for the expense associated with any
employees made available by the Indemnified Party to the Indemnifying Party
pursuant to this Section 11.4(d), which expense shall be equal to the out of
pocket expenses of such employees and an amount to be mutually agreed upon per
person per hour or per day for each day or portion thereof that the employees
are assisting the Indemnifying Party and which expenses shall not exceed the
actual cost to the Indemnified Party associated with the employees.




(e)  With respect to any Proceeding at the request of the Indemnifying Party,
the Indemnified Party shall make available to the Indemnifying Party or its
representatives on a timely basis all documents, records and other materials in
the possession of the Indemnified Party, at the expense of the Indemnifying
Party, reasonably required by the Indemnifying Party for its use in defending
any such claim and shall otherwise cooperate on a timely basis with the
Indemnifying Party in the defense of such claim.




(f) With respect to any Proceeding in respect of income, corporate, sales,
excise, or other tax liability enforceable by Lien against the property of the
Indemnified Party, the Indemnifying Party’s right to so defend the Proceeding
shall only apply after payment of any such re-assessment, if so required by law.




11.5

Rights Supplemental




The rights and remedies in this Article XI are to the fullest extent possible in
law cumulative and not alternative and are without prejudice to any other
rights, actions or causes of action which may arise pursuant to any other
provision of this Agreement or pursuant to applicable law and the election by
any Person to exercise any such right or remedy shall not be, and shall not be
deemed to be, a waiver of any other rights and remedies.




11.6

Third Parties


The Parties hereby acknowledge that the Parties are acting as agents for their
respective Indemnified Parties under this Article XI.











32










ARTICLE XII

GENERAL




12.1

Notices to Parties




All notices and other communications between the Parties shall be in writing and
shall be deemed to have been given if delivered personally or by overnight
courier service, transmitted by facsimile or mailed by registered or certified
mail, postage prepaid to the Parties at the following addresses (or at such
other address for such Party as shall be specified in like notice):




If to Purchaser:




EFH Group, Inc.

132 West 11th Avenue

Denver, CO 80204

Attention: Robert M. Copley, CEO




With a copy to:




J.M. Walker & Associates

Attorneys At Law

7841 South Garfield Way

Centennial, CO 80122

Attention: Jody M. Walker (303) 850-7637




If to Seller:




EFH Group, Inc.
77 Water Street – 7th Floor

New York, NY 10005

Attention: Christopher Daniels




With a copy to:




Ballard Spahr LLP

4800 Montgomery Lane, 7th Floor

Bethesda, MD 20814-3401

Attention:  Debbie A. Klis (301) 664-6211




Any notice or other communication given in accordance herewith shall be deemed
to have been given and received upon receipt thereof unless such day is not a
Business Day in which case it shall be deemed to have been given and received
upon the immediately following Business Day.





33













12.2

Time of the Essence


Time shall be of the essence of this Agreement.




12.3

Expenses

 

Except as otherwise expressly provided in this Agreement, all costs and expenses
(including the fees and disbursements of legal counsel, investment advisers and
accountants) incurred in connection with this Agreement, the Ancillary Documents
and the transactions contemplated herein and therein shall be paid by the Party
incurring such expenses, unless the Parties otherwise agree.

 

12.4

Confidentiality




Except as required by applicable law, the terms and existence of this Agreement
and the Ancillary Agreements shall be kept strictly confidential and shall not
be divulged to any Person other than the professional advisors of the Parties
and governmental authorities with a need to know without the prior written
consent of the other Party, such consent not to be unreasonably withheld or
delayed.  Seller, Purchaser and SpinCo will treat and hold as confidential
information any information concerning the business and affairs of any such
other party that is not already generally available to the public and that it
receives from such other party in connection with the transactions contemplated
by this Agreement, will not use any of such information except in connection
with this Agreement, and, if this Agreement is terminated for any reason
whatsoever, will return to such other party all tangible embodiments (and all
copies) of such information which are in its possession.  The immediately
preceding sentence shall survive any termination of this Agreement.




12.5

Amendments


This Agreement may only be amended or otherwise modified by written agreement
executed by Seller and Purchaser.




12.6

Waiver

 

(a)  No waiver of any of the provisions of this Agreement or any Ancillary
Agreement shall be deemed to constitute a waiver of any other provision (whether
or not similar), nor shall such waiver be binding unless executed in writing by
the Party to be bound by the waiver.








34










(b)  No failure on the part of Seller or Purchaser to exercise, and no delay in
exercising any right under this Agreement shall operate as a waiver of such
right, nor shall any single or partial exercise of any such right preclude any
other or further exercise of such right or the exercise of any other right.




12.7

Entire Agreement




This Agreement together with the Ancillary Agreements and the other agreements
tabled on the Closing Date constitute the entire agreement between the Parties
with respect to the transactions contemplated in this Agreement and supersedes
all prior agreements, understandings, negotiations and discussions, whether oral
or written, of the Parties. There are no representations, warranties, covenants,
conditions or other agreements, express or implied, collateral, statutory or
otherwise, between the Parties in connection with the subject matter of this
Agreement, except as specifically set forth herein and therein and Seller and
Purchaser have not relied and are not relying on any other information,
discussion or understanding in entering into and completing the transactions
contemplated by this Agreement and the Ancillary Agreements. If there is any
conflict or inconsistency in respect of the subject matter of this Agreement
between the provisions of this Agreement and the provisions of any Ancillary
Agreement, the provisions of this Agreement shall govern.




12.8

Successors and Assigns




This Agreement shall become effective when executed by Seller and Purchaser and
after that time shall be binding upon and enure to the benefit of Seller and
Purchaser and their respective successors and permitted assigns.  Neither the
Purchased Assets, this Agreement nor any of the rights or obligations under this
Agreement shall be assignable or transferable by any Party without the prior
written consent of the other Party.




12.9

Severability




If any provision of this Agreement shall be determined by an arbitrator or any
court of competent jurisdiction to be illegal, invalid or unenforceable, that
provision will be severed from this Agreement and the remaining provisions shall
remain in full force and effect.




12.10

Governing Law


This Agreement shall be governed by and interpreted and enforced in accordance
with the laws of the State of Colorado and the federal laws of the United States
of America applicable therein.








35










12.11

Further Assurances




From time to time subsequent to the Closing Date, each Party shall at the
request of any other Party execute and deliver such additional conveyances,
transfers, specific assignment and other assurances as may be reasonably
required effectually to carry out the intent of this Agreement, the Ancillary
Agreements and the transactions contemplated herein and therein including,
without limitation, the transfer of the Purchased Assets to Purchaser.




12.12

Counterparts




This Agreement may be executed in any number of counterparts (including
counterparts by facsimile or electronically transmitted PDF instruments) and all
such counterparts taken together shall be deemed to constitute one and the same
instrument.











36










IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.




PURCHASER




EFH Group, Inc.,
a Colorado corporation







By:/s/Robert M. Copley, Jr.

      Robert M. Copley, Jr., President and CEO

 

SELLER




EFH Group, Inc.,
a Wyoming corporation







By: /s/Christopher Daniels
Name: Christopher Daniels
Title:  CEO/Director




SPINCO




Liberty Ventures, Inc.,

solely for the purpose of agreeing to
perform its obligations under Article XI
and Section 12.4 of this Agreement







By: /s/Robert M. Copley, Jr.

Name: Robert M. Copley, Jr.

Title: President and CEO






































37








































SCHEDULE A

Purchased Assets





38
















Name

Description

Trademarks and Good will

All right, title and interest to use the trademarks in the states of the USA in
financial services as reflected in trademarks registered by the USPTO and
related documents.

Serial Number

Comments

85-268115

These are USA Marks.
EFH Global has international

85-296796

85-268140

Domain Names

License to use EFH Group website domains for financial services related domains.

Installment Payments due from Asset Sale

Assignment of Installment Payments and related Canada Agreement - Canada had
purchased the trademark.  

Securities

Warrant to purchase up to 5% of common of the Canada counterparty, an
independent, unaffiliated company

$2.1 million Note payable by EFH Canada

Government Securities, If any.  Certificates of Deposit, if any.

Commodities, if any

Software

Right to use investment Software




Programming code for internet site.

Other Intellectual Property

Business plans for financial services company.

IP for Investment Structures that is licensed from EFH Canada








39





































SCHEDULE B
Trademark Assignment Agreement








40










SERVICE MARK ASSIGNMENT







THIS SERVICE MARK ASSIGNMENT (“Assignment”) is made and entered into by and
between EFH Group, Inc., a Wyoming corporation (“Assignor”) and EFH Group, Inc.
a Colorado corporation (“Assignee”).




RECITALS




R.1

Assignor is the sole and exclusive owner of the United States service marks set
forth on Schedule A (the “Service Marks”) attached hereto and made part of this
Assignment and the goodwill of the business symbolized thereby, which have been
registered with the United States Patent and Trademark Office.




R.2

The parties hereto desire by means of this Assignment to assign, convey and
transfer all right, title and interest in the Service Marks to Assignee.




NOW THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by reference and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, said Assignor does
hereby sell, assign, convey, and transfer unto said Assignee all of Assignor's
right, title and interest in and to the Service Marks, together with the
goodwill of the business symbolized by the Service Marks, the same to be held
and enjoyed by Assignee for its own use, and for the term or terms for which
said Service Marks have been registered as fully and entirely as the same would
have been held and enjoyed by Assignor, including all rights to injunctive
relief, damages or profits, due or accrued, arising out of past infringement of
the Service Marks or injury to their goodwill, and the right to sue for and
recover the same in its, the Assignee's, own name.




IN WITNESS WHEREOF, this Assignment has been executed this 25th day of November
2014.







ASSIGNOR

EFH GROUP, INC.







By:  /s/Christopher Daniels

       Christopher Daniels, President











41







Schedule A










REG. NO.

INTERNATIONAL CLASS

DATE ISSUED

4,126,754

36

April 10, 2012

4,122,970

36

April 3, 2012


















































42










SCHEDULE 4.1(i)
IP PROCEEDINGS/AUTHORIZED USE RE: TRADEMARKS




None













SCHEDULE 4.1(l) MATERIAL ADVERSE CHANGES




None










SCHEDULE 5.1(f) MATERIAL ADVERSE CHANGES




None











43





